        Case 4:20-cv-00059-BMM Document 31 Filed 09/17/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


BOLD ALLIANCE, CENTER FOR                           CV 20-59-GF-BMM-JTJ
BIOLOGICAL DIVERSITY, FRIENDS OF
THE EARTH, NATURAL RESOURCES                        ORDER GRANTING
DEFENSE COUNCIL, INC., and SIERRA                   MOTION TO INTERVENE
CLUB,                                               BY TRANSCANADA
                                                    KEYSTONE PIPELINE, LP
                           Plaintiffs,              AND TC ENERGY
                                                    CORPORATION
      vs.

The U.S. DEPARTMENT OF THE
INTERIOR; DAVID BERNHARDT, in his
official capacity as Secretary of the Interior;
U.S. BUREAU OF LAND
MANAGEMENT; U.S. FISH AND
WILDLIFE SERVICE,

                           Defendants.


      TransCanada Keystone Pipeline, LP and TC Energy Corporation, have filed

a motion to intervene in this action as of right pursuant to Federal Rule of Civil

Procedure 24(a)(2). Plaintiffs have not taken a position and the Federal

Defendants do not oppose the motion. The motion is unopposed and the Court

finds good cause for the motion. Accordingly, IT IS HEREBY ORDERED that

the motion (Doc. 28) is GRANTED, pursuant to Rule 24(a)(2).

      IT IS FURTHER ORDERED that the Clerk of Court shall file the answer on



                                           1
        Case 4:20-cv-00059-BMM Document 31 Filed 09/17/20 Page 2 of 2



CM/ECF that TransCanada Keystone Pipeline, LP and TC Energy Corporation

attached as an Exhibit A to their Motion to Intervene.

      IT IS FURTHER ORDERED that TransCanada Keystone Pipeline, LP and

TC Energy Corporation shall file any pertinent corporate disclosure statements and

pro hac vice applications.

      DATED this 17th day of September, 2020.




                                         2
